DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

In claim 9, line 14, please delete the semicolon  --;--  at the end of the line after the word “and”.  


Allowable Subject Matter
Claims 1-4, 6-12, 14, and 15 are allowed.
The following is an examiner’s statement of reasons for allowance: Please see pages 1-2 (labeled pages 9-10) in the Applicant Arguments/Remarks Made in an Amendment filed 6/11/21, the allowable subject matter noted in the prior office action filed 3/18/21, the examiner’s amendment noted above which corrects a typographical error (which follows the 
Claim 1 recites a charging method, applied to an electronic device that comprises a charging interface, a charging circuit, and a battery, the charging circuit comprising a high-voltage direct-charging chip, the method comprising: turning on the high-voltage direct-charging chip, wherein an output end of the charging interface is connected to an input end of the high-voltage direct-charging chip, and an output end of the high-voltage direct-charging chip is connected to the battery to output a charging current to the battery; outputting a first current to the high-voltage direct-charging chip through the charging interface; and increasing the charging current by a first predetermined current and then outputting the charging current to the battery through the high-voltage direct-charging chip step by step until the charging current reaches a first target current, wherein the first target current is a working current of the high-voltage direct-charging chip, and each step has an interval of the first predetermined current; and wherein an input end of the charging interface is connected to an output end of a charger, the method further comprises: outputting a second current, which is lower than the first current, to the high-voltage direct-charging chip through the charging interface under the condition that the high-voltage direct-charging chip is turned off; acquiring a voltage at the output end of the charger and a voltage at the input end of the high-voltage direct-charging chip; obtaining a first line impedance between the charger and the high-voltage direct-charging chip in accordance with the second current, the voltage at the output end of the charger and the voltage at the input end of the high-voltage direct-charging chip; and turning on the high-
Claim 9 recites an electronic device, comprising a charging interface, a charging circuit, and a battery, wherein the charging circuit comprises a high-voltage direct-charging chip, an output end of the charging interface is connected to an input end of the high-voltage direct-charging chip, and an output end of the high-voltage direct-charging chip is connected to the battery; and the electronic device is configured to execute acts comprising: turning on the high-voltage direct-charging chip; outputting a first current to the high-voltage direct-charging chip through the charging interface; and increasing the charging current by a first predetermined current and then outputting the charging current to the battery through the high-voltage direct-charging chip step by step until the charging current reaches a first target current wherein the first target current is a working current of the high-voltage direct-charging chip, and each step has an interval of the first predetermined current; and wherein an input end of the charging interface is connected to an output end of a charger, and the electronic device is configured to further execute following actions: outputting a second current, which is lower than the first current, to the high-voltage direct-charging chip through the charging interface under the condition that the high-voltage direct-charging chip is turned off; acquiring a voltage at the output end of the charger and a voltage at the input end of the high-voltage direct-charging chip; obtaining a first line impedance between the charger and the high-voltage direct-charging chip in accordance with the second current, the voltage at the output end of the charger and the voltage at the input end of the high-voltage direct-charging chip; and turning 
The prior art does not disclose the above limitations, nor would it be obvious to modify the art in such a manner.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON C PIGGUSH whose telephone number is (571)272-5978.  The examiner can normally be reached on M-F 10:00a.m. - 6:30p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on 571-272-5056.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/A.P./Examiner, Art Unit 2859       

/EDWARD TSO/Primary Examiner, Art Unit 2859